— In a chiropractic malpractice action, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated March 14, 1980, as (1) denied their motion to dismiss the complaint for failure to comply with a prior order directing that plaintiff serve a further bill of particulars, and (2) directed the defendants to appear for further examination before trial and to answer all questions subject to certain qualifications. Appeal from so much of the order as directed the defendants to appear for further examinations before trial dismissed. Order, insofar as it denied defendants’ motion to dismiss the complaint, affirmed. Plaintiff is awarded one bill of $50 costs and disbursements. No appeal as of right lies from an order directing a party to answer questions propounded at an examination before trial (see Rockwood Nat. Corp. v Peat, Marwick, Mitchell & Co., 59 AD2d 573). Were we to treat defendants’ brief as an application for leave to appeal pursuant to CPLR 5701 (subd [c]) we would nonetheless deny the application as no important questions of privilege are involved. Titone, J.P., Gulotta, Cohalan and O’Connor, JJ., concur.